Citation Nr: 0401950	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-02 631	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for sterility as a 
result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
July 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the RO which denied service connection for degenerative disc 
disease of the lumbar spine and for sterility.

In December 1959, the RO denied service connection for 
sterility.  The veteran did not appeal the adverse 
determination.  As a result, the December 1959 RO decision is 
final.  Thus, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. § 5108, 7105.  In July 2001, the RO 
denied the claim for service connection for sterility on a de 
novo basis.  Irrespective of the RO's action in July 2001, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for sterility.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issues as stated on the cover page.  

In December 2003, the Board received the veteran's motion to 
advance his appeal on the docket.  In January 2004, the Board 
granted the motion based on advanced age of the veteran.

The veteran was scheduled for a Central Office Board hearing 
on February 19, 2004.  In November 2003, the veteran informed 
the Board that he did not want a hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran and his representative contend, in substance, 
that the veteran has a back disability due to an injury in 
service.  It is also claimed that the veteran's sterility was 
caused by radiation exposure in service.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claims.  
The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

By way of a February 2001 VA letter, the veteran was notified 
of the provisions of the VCAA.  He was given notice of the 
type of evidence he needed to submit to substantiate a claim 
of service connection; however, he was not informed of the 
type of evidence necessary to reopen a claim of service 
connection.  Although in March 2000, the RO informed the 
veteran of the need to submit new and material evidence to 
reopen the claim of service connection for sterility, they 
did not inform him of the type of evidence which constituted 
new and material evidence.  Additionally, the Board notes 
that the February 2002 statement of the case did not contain 
any laws or regulations pertaining to new and material 
evidence.  The Board finds that the veteran should be given a 
proper VCAA letter with respect to his application to reopen 
the claim of service connection for sterility.  After giving 
the veteran and his representative an appropriate opportunity 
to respond to the letter, the RO should adjudicate whether 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for sterility.

With respect to the veteran's claim of service connection for 
degenerative disc disease of the lumbar spine, the Board 
notes that in March 2000 he reported that he underwent an MRI 
of the lumbar spine in February 2000.  A February 2000 VA 
outpatient treatment report reveals that a physician went 
over the MRI findings with the veteran.  A review of the 
record, however, does not reveal a copy of the MRI report or 
the findings of such report.  The Board finds that in order 
to fulfill its duty to assist, the RO must obtain the VA 
records because they are constructively of record and may 
contain information vital to the veteran's claim.  

Additionally, in May 2000, the veteran reported that he 
received treatment for his back disorder from Dr. Jeb Mires, 
8210 Walnut Hill Ln., #905, Presbyterian Professional 
building, Dallas, Texas 75231.  By way of a February 2001 RO 
letter, the veteran was given VA form 21-4142 (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs).  In October 2001, the veteran reported 
that he did not recall receiving VA Form 21-4142, but that he 
would submit one for the purpose of VA obtaining Dr. Mires 
records.  In February 2002, however, the veteran stated that 
there was no further evidence that needed to be obtained.  
Nonetheless, the Board finds that the veteran should be given 
an opportunity to submit any records from Dr. Mires 
pertaining to his back disorder.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  With respect to the veteran's 
application to reopen the claim of 
service connection for sterility, the RO 
should send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain the type of evidence which is 
considered new and material.  The letter 
should also explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim.  
Moreover, the letter should specifically 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.

2.  The RO should take appropriate steps 
to obtain the February 2000 VA MRI study 
of the lumbar spine.  If such report 
cannot be obtained the veteran should be 
informed of such and the claims file 
should document the action taken to 
obtain the MRI report.

3.  The RO should send the veteran a VA 
Form 21-4142 so that records from Dr. Jeb 
Mires, 8210 Walnut Hill Ln., #905, 
Presbyterian Professional building, 
Dallas, Texas 75231, can be obtained.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



